Citation Nr: 1520651	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction, as a result of a VA colonoscopy procedure in August 2008. 

2.  Entitlement to service connection for bilateral flat feet. 

3.  Entitlement to service connection of hallux valgus, claimed as bilateral bunions.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York (hereinafter Agency of Original Jurisdiction (AOJ)). 

The Veteran had an informal conference with a Decision Review Officer (DRO) in December 2009. 

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that proceeding has been associated with the claims file. 

These matters were previously before the Board in February 2011, July 2013 and January 2014, at which time they were remanded to the AOJ for further development. 

Subsequent to the July 2013 Board remand, the Veteran's paper claims folder was converted into electronic format in the Veterans Benefits Management System (VBMS) and Virtual VA.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral flat feet and hallux valgus (claimed as bilateral bunions) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's August 2008 colonoscopy procedure performed by VA resulted in additional disability of perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction.

2.  The additional disability caused by the August 2008 colonoscopy procedure - resulting in colon perforation and corrective surgery - was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was this additional disability due to an event not reasonably foreseeable. 

3.  The Veteran is shown to have accepted the colonoscopy risks of cardiac arrhythmias, colon perforation requiring surgery, severe bleeding requiring surgery, infection from release of bowel organisms into the bloodstream, undetected cancer and death when faced with the alternative methods for investigating and diagnosing the cause of his positive fecal occult blood test (FOBT) finding, which potentially included colon cancer.

4.  A reasonable person in the Veteran's situation would have proceeded with the colonoscopy procedure even if advised that additional disability of intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction could result from corrective surgery in light of the potential consequences of failing to undergo the colonoscopy procedure.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction, as a result of a VA colonoscopy procedure in August 2008 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran filed his claim for compensation benefits under 38 U.S.C.A. § 1151 in October 2008.  A November 2008 pre-rating letter notified Veteran of the information and evidence that was needed to substantiate the claim for compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates as well as the type of evidence that impacts those determinations.  Thus, the content and timing requirements of VCAA notice have been met.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private treatment reports pertinent to the August 2008 VA colonoscopy and subsequent treatment for residual disability, and the Veteran's signed consent form for the August 2008 colonoscopy and subsequent remedial surgery.  Additionally, the record includes VA examination reports that include opinions as to the propriety of VA care in August 2008.  Importantly, a July 2012 VA examiner opinion reflects an accurate and extensive review of the evidentiary record, and provides opinion on various issues on appeal such as negligence, foreseeability and the Veteran's own perceived risk factors.  The Board finds that the July 2012 VA examination report is adequate for rating purposes as it reflects a review of the Veteran's contentions in light of the entire evidentiary record, and provides a rationale for the opinions reached.

The record also reflects that, in January 2007, the AOJ received from the Social Security Administration (SSA) medical and legal documents pertaining to the Veteran's application for disability benefits.

The Board remanded this claim in February 2011, July 2013 and January 2014 for additional development.  In response, the AOJ sent the Veteran additional notice letters in February 2011 and July 2013, assisted the Veteran in obtaining private treatment records, obtained the Veteran's clinic records of VA treatment from the Bath VAMC since March 2009 and the Albany VAMC since August 2008, attempted to obtain records from the Wilkes-Barre VAMC (which are not relevant to the 38 U.S.C.A. § 1151 claim on appeal), obtained available SSA records, and obtained physician opinions dated August 2011, December 2011, May 2012, and July 2012.  Additionally, the AOJ associated with the record the consent forms signed by the Veteran for his August 2008 colonoscopy procedure and subsequent corrective surgery.  Hence, the Board's prior remand directives have been fulfilled, to the extent possible, and no further AOJ action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Also of record and considered in connection with the appeal are various oral and written statements provided by the Veteran and by his representative on his behalf. The record also reflects that the Veteran has been provided an opportunity to testify before the undersigned.  At the August 2010 hearing, the undersigned identified the issue on appeal, asked the Veteran to clarify his contentions on appeal including the additional disabilities claimed as a result of VA treatment or lack thereof, and he was informed of the requirement of a connection between his additional disability and the VA performed surgery.  Thus, the undersigned satisfied the duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent any hearing deficiencies are perceived, such deficiencies were cured with further Board development of the claim directed towards obtaining the types of evidence capable of substantiating the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim addressed herein.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein adjudicated.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claim remaining on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks to establish his entitlement to benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities - including perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction - as a result of a VA colonoscopy procedure in August 2008.  He primarily asserts that, while he was aware of a perforated colon risk associated with the colonoscopy, he was not provided informed consent regarding the extent of potential complications.  He describes being reassured that he would not experience complications.  He also argues that he did not consent to the colonoscopy procedure being performed by an intern, and that other patients the same day experienced colonscopy complications.

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service- connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c). 

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32.

In pertinent part, the record reveals that the Veteran underwent a VA colonoscopy on August 15, 2008.  A VA pre-procedure assessment noted that the Veteran had a past medical history significant for erectile dysfunction, gastroesophageal reflux disorder (GERD), and depressive disorder NOS.  He had been referred for diagnostic colonoscopy due to a positive FOBT as well as symptoms of odynophagia.  This assessment reported the plan, benefits, alternatives and risks of the procedure (including but not limited to: bleeding, perforation, reaction to medication, aspiration, pancreatitis, infections, etc.) were discussed with the Veteran, who indicated understanding. 

On August 15, 2008, the Veteran signed a consent form for VA to perform a colonoscopy and esophagogastroduodenoscopy (EGD) with moderate sedation.  The practitioner obtaining consent, a GI Fellow under the supervision of an attending physician, noted that the Veteran had decision-making capability.  It was noted that the practitioners performing or supervising the procedures were a staff physician and a GI Fellow.  The condition or diagnosis for the recommended procedure was due to blood in stools, or pain, injury or infection, cancer of the digestive tract, heartburn, indigestion, difficulty swallowing, nausea or pain the abdomen.  The Veteran was advised that his procedure involved moderate sedation, also referred to as conscious sedation, which was a drug-induced depression of consciousness wherein the patient maintained an ability to respond to commands.  

In pertinent part, the colonoscopy involved passing a colonoscope (a lighted tube with a camera attached) through the anus/rectum in order to examine the rectum and colon.  If necessary, the physician would perform a biopsy (removal of small pieces of tissue to check for infection or disease).  Also if necessary, the physician would perform the following:

* Remove polyps;
* Inject clip burn stitch or tie off areas to stop or prevent bleeding;
* Use balloons or tubes to stretch narrow areas or will place tubes to facilitate drainage;
* Place a stent (tube) to keep open areas which are narrow;
* Use ultrasound waves to examine deep into the colon tissue or into adjacent areas;
* Use a special light (laser/photodynamic therapy) or electrical waves in order to treat/destroy lesions;
* Deposit medications into the bowel to treat conditions;
* Place a tube in the windpipe to protect the airway; and
* Inject substances to mark areas where lesions are/were present (tattooing)

The primary benefit from performing a colonoscopy was to determine whether a suspected condition was present and, if so, the extent or severity of the condition.  The information obtained was important for a determination by doctors whether treatment was necessary and, if so, the kind of treatment which would be most effective.

The known risks from performing a colonoscopy included:

* Discomfort from insertion and manipulation of the colonoscope;
* Adverse reaction to medications given during the procedure;
* Local irritation at the site that intravenous line is placed;
* Cardiac arrhythmias (abnormal heart rhythm);
* Perforation or tear through the wall of the colon that may require surgery;
* Minor bleeding at biopsy or polyp removal sites which may require a blood transfusion;
* Severe bleeding possibly requiring surgery;
* Infection from release of bowel organisms into bloodstream;
* Inability to complete the procedure;
* Misdiagnosis;
* Missed lesion;
* Cancer may be present but may not be found during the colonoscopy procedure or during the evaluation of tissue samples; and
* Death.

In pertinent part, the EGD involved inserting an endoscope (a thin, flexible tube fitted with a small camera and light) into the patient's mouth which was advanced down the esophagus (the passage between the throat and stomach) to the stomach and duodenum (the first part of the small intestine).  It was noted that air was used to expand the duodenum to allow the surgeon to clearly see the lining of the organ through the endoscope.  The endoscope was also used to perform a biopsy (remove a tissue sample to examine it for disease or infection).  If necessary, the physician would perform the following:

* Examine other areas of the small bowel;
* Inject burn clip stitch or tie off areas at risk of bleeding or which are bleeding;
* Use balloons or tubes to stretch narrowings or place special tubes for feeding or decompression;
* Leave in place a special tube to keep open or seal areas that are narrow or leaking;
* Use ultrasound waves to allow further examination;
* Use a special light (laser/photodynamic therapy) or electrical waves to treat/destroy tissue;
* Inject substances to mark areas where lesions are/were present;
* Place a tube in the esophagus to protect the airway when removing lesions from the stomach;
* Place a tube in the windpipe to protect the airway;
* Place a special tube in the esophagus and stomach to control bleeding; and
* Open a communication (hole) to drain fluid collection into the stomach or bowel

The known risks from performing an EGD included:

* Discomfort from insertion and manipulation of the endoscope;
* Adverse reaction to medications given during the procedure;
* Local irritation at the site that intravenous line is placed;
* Perforation (tear) through the wall of the esophagus stomach or small intestine requiring surgery;
* Minor bleeding at biopsy sites which may be severe enough to require a blood transfusion;
* Respiratory complications;
* Infection;
* Inability to complete the procedure;
* Misdiagnosis;
* Missed lesion;
* Aspiration of fluid into the lungs causing lung infection (pneumonia) infection of abnormal heart valves or abdominal fluid possible breakage of teeth or trauma to the gums.  If complications arise there may be need for surgery blood transfusions or antibiotics; and
* Death.

The August 2008 informed consent form also discussed the alternatives to colonoscopy/EGD which included barium enema, colography (also called computed tomography (CT) or virtual coloscopy) which used an x-ray machine linked to a computer to create images of the colon and rectum, observation, surgery to remove lesions, angiogram (injection of dye into blood vessels to locate source of bleeding) or choosing no treatment.  The Veteran was advised that VA hospitals were teaching facilities, and that trainees may participate in or observe the treatment/procedure.  Finally, in the consent form, the Veteran acknowledged that he was provided an explanation for the procedure and the intended benefits, an explanation how the procedure could help him although things could go wrong, an explanation of alternative treatments or the consequences of not undergoing the treatment.  He acknowledged being provided the opportunity to answer all questions and to change his mind.  Overall, the Veteran consented to have the procedures performed.

In the August 2008 colonoscopy report, staff involvement in the procedure was listed as Level C (attending in OR, not scrubbed).  Final endoscopic diagnosis by the VA physician who performed the procedure (a GI fellow) was listed as multiple polyps removed by "hot snare."  It was noted that the Veteran tolerated the procedure well and was sent to the Recovery unit in stable condition.  

On August 18, 2008, the Veteran presented to VA due to pain with free intra-abdominal air.  He was noted to have presented three days status post colonoscopy and upper endoscopy with likely ruptured viscous.  

On August 18, 2008, the Veteran signed an additional informed consent form for a colectomy colostomy (Hartmann's) and exploratory laparotomy of the abdomen.  The practitioner obtaining consent, a resident physician, noted that the Veteran had decision-making capability.  It was noted that the practitioners performing or supervising the procedures were a staff physician and a resident.  The condition or diagnosis for the recommended procedure was perforated viscous.  

In pertinent part, the colectomy colostomy Hartmann's involved a colectomy (surgical removal of part of the large bowel colon) performed by making an incision (surgical cut) in the abdomen.  The procedure was often performed laparoscopically (a surgical approach that requires the use of a laparoscope a thin tube through which structures within the abdomen and pelvis can be seen by the surgeon).  Upon completion of the surgery, the surgeon had the option of immediately restoring the bowel by stitching together both the cut ends or creating a colostomy (an opening in the abdominal wall which allows stool to drain to a separate pouch).  A Hartmann's operation is the surgical resection (surgical removal of all or part of an organ tissue or structure) of the lower portion of the colon with colostomy.

The informed consent form noted that an exploratory laparotomy was performed through an abdominal incision (surgical cut) to explore the abdominal organs and determine the extent of any abnormalities found.  This procedure, which required general anesthesia (unconsciousness caused by drugs), involved an incision with a scalpel (surgical knife) through the abdominal wall to expose the abdominal organs (intestines, liver, spleen, pancreas, kidneys and bladder, among others) which were visualized and felt to evaluate for the presence of disease.  Thereafter, the appropriate operation may be performed to address any abnormality found.  Then, the abdominal muscles were closed with sutures (stitches) which sometimes may be left open to heal on its own if there is significant infection within the abdomen.

The expected benefits of the colectomy colostomy Hartmann's and exploratory laparotomy included the ability to make an accurate diagnosis which allowed for appropriate therapy, and treatment which could possibly provide the benefit of decreasing symptoms.

The known risks for performing a colectomy colostomy Hartmann's included:

* Bleeding;
* Pain at incision site;
* Complications due to anesthesia and medications;
* Deep vein thrombosis (clotting from restricted blood flow in the leg);
* Pulmonary embolism (blood clots from veins in the leg or pelvis that travel to the lungs);
* Wound healing problems;
* Infections;
* Lung and breathing problems; and
* Death.

The known risks for performing an exploratory laparotomy included:

* Possible inability to treat or diagnose a problem;
* Infection;
* Development of a hernia (bulge of inner tissues through a weakness in surrounding tissues) in the surgical area;
* Bleeding possibly significant which might require transfusion or other procedures to control;
* Conversion to a different procedure if an acute condition (beginning and worsening quickly) is uncovered during the laparotomy procedure;
* Damage to abdominal organs such as bowel liver spleen pancreas pleura (lung lining) or to nerves or blood vessels requiring further diagnosis or surgery;
* Bowel obstruction (early or late);
* Pneumonia (inflammation of the lungs often caused by infection);
* Blood clots that travel to the lungs;
* Deep vein thrombosis (blood clotting in a large vein);
* Anesthetic or cardiovascular problems during or after surgery; and
* Death.

The alternatives to the procedures included pharmacologic therapies, radiation therapy, observation, other diagnostic tests, or declining treatment.  It was further noted that the Veteran may require gastric resection, duodenal repair, gastro-jejunostomy and small bowel resection.  The Veteran was advised that VA hospitals were teaching facilities, and that trainees may participate in or observe the treatment/procedure.  Finally, in the consent form, the Veteran acknowledged that he was provided an explanation for the procedure and the intended benefits, an explanation how the procedure could help him although things could go wrong, an explanation of alternative treatments or the consequences of not undergoing the treatment.  He acknowledged being provided the opportunity to answer all questions and to change his mind.  Overall, the Veteran consented to have the procedures performed.

An August 18, 2008 VA operative note indicated that the Veteran underwent an exploratory laparotomy and segmental colectomy with primary anastomosis and listed findings of perforation at sigmoid colon with fibrinous exudate. 

In an August 20, 2008 addendum report, the GI Fellow who performed the initial colonoscopy noted that, on August 17, 2008, the Veteran complained of abdominal pain and was found to have free air under his diaphragm, underwent an exploratory laparotomy (ex-lap) and sigmoid colectomy.  Gross specimen of the resected sigmoid colon was noted to show delayed perforation from the polypectomy site.  The VA GI Fellow commented that he saw the Veteran post-operatively and that he was recovering well after surgery. 

A VA hospital admission report dated in December 2008 listed an admitting diagnosis of abdominal pain.  A December 2008 VA pelvis CT with contrast report listed an impression of findings suspicious for gastric ulcer as well as abdominal and pelvic midline scarring with normal left colon/sigmoid junction anastomosis.  VA treatment records dated in January and February 2009 showed complaints of continued abdominal pain and guaiac-positive stools.  A February 2009 VA EGD report listed an assessment of mild nonerosive gastritis, rule out Helicobacter pylori.  Additional VA treatment records dated in February 2009 listed an assessment of GERD/abdominal fullness and gas, obesity/deconditioning, and probable multifactorial erectile dysfunction. 

Private emergency room records from Guthrie/Corning Hospital showed treatment for small bowel obstruction in February 2009 treated with nasogastric (NG) suction and intravenous (IV) fluids.  An abdomen and pelvis CT with contrast report listed an impression of partial small bowel obstruction with some dilatation of the proximal mid-jejunum with the distal jejuna loops and ileal loops having normal caliber, stranding of the mesentery surrounding the dilated jejuna loops, and small umbilical hernia as well as very small right inguinal hernia with fat herniating into each. 

Private treatment notes dated in August and September 2009 from R. M., M.D., showed treatment for periumbilical area pain, GERD, abdominal pain, diarrhea, constipation, and blood in stool. 

A September 2009 statement from L. S., M. D., a physician at Guthrie/Corning Hospital, noted complaints of recurrent abdominal pain and impotency.  He diagnosed recurrent abdominal pain, noting that development of adhesions from scar tissue could lead to recurrent umbilical obstruction.  In a November 2009 statement, R. M., M.D. also discussed the Veteran's history of bowel perforation and resultant adhesions which may be causing intermittent abdominal pain and noted that surgical removal could result in more adhesions. 

In December 2009 VA digestive conditions and intestines examination reports, a VA physician's assistant certified (PA-C) diagnosed residuals of a perforated colon, including ventral hernias, chronic pain, bowel incontinence, depression, erectile dysfunction (psychological aspect), and alternating bouts of constipation and diarrhea.  He opined that these residuals were reasonably foreseeable complications of the August 2008 VA colonoscopy, noting that Veteran had an elective procedure performed with an informed consent of the complications of that procedure.  It was further noted that the procedure resulted in a perforated colon which led to a second surgery for repair and that complications the Veteran was now experiencing stemmed from that initial complication.

An August 2011 VA medical opinion stated that the Veteran developed a perforation in the sigmoid colon at the colon biopsy site of an early adenomatous polyp resection.  The examiner commented that it was well known in the medical literature that this complication can occur from this procedure.  Thus, the examiner opined that the perforation in the sigmoid colon on August 15, 2008 was at least as likely as not a known complication from the colonoscopy procedure for which this patient underwent segmental colectomy and primary anastomosis shortly thereafter.  

A December 2011 VA examiner stated that perforation in the Veteran's colon was at least as likely as not a known complication from the August 2008 colonoscopy procedure with biopsy/polyp resection resulting in exploratory surgery, segmental colectomy and primary anastomosis.  The examiner further found no carelessness, negligence, lack of proper skill, or fault on the part of VA in furnishing the medical treatment of the colonoscopy and follow up care.  The examiner stated that colon perforation was a well-known, established risk associated with the colonoscopy/polyp resection procedure, and was an accepted risk that could occur under the best circumstances by the most experienced and skilled practitioners.

A VA examiner in May 2012 opined, in part, that the Veteran's ventral hernia resulted from his resection abdominal surgery.

A July 2012 VA physician opinion, in pertinent part, states as follows:

The Veteran served honorably in the U S Army from 8/31/1977 to 2/28/1977.

A C&P Examination for Mental Disorders (other than PTSD and Eating Disorders) and to provide a Medical Opinion dated 5/15/2012 was completed by [M.T.], Clinical Psychologist, Syracuse, NY, VAMC.  The C file was reviewed.  The Veteran has been diagnosed with a mental disorder AXIS I - Major Depression, recurrent, moderate to severe; Alcohol abuse, in three year remission; Cocaine abuse, in a three-year remission.  AXIS II - None.  AXIS III - Medical diagnoses include chronic gastrointestinal problems reportedly due to colonoscopy at Buffalo VAMC in 2008, low back condition, knee pain, and a history of hernias, GERD and history of headaches.
AXIS VI - Marked psychosocial problems noted in the form of dealing with chronic mental illness and significant isolation with minimal support system where he currently lives.  AXIS V - Current global assessment of functioning (GAF) score -48.  If the Veteran has more than one mental health disorder (Yes), is it possible to list which symptoms are attributable to each diagnosis (Yes).  The Veteran's primary diagnosis is his major depression which consists of the full syndrome of depressive symptoms, the Veteran's other psychiatric diagnoses are currently in remission.  No TBI.  The Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This impairment is due to his major depression.
	The relevant social, marital, and family history were reviewed, including his occupational and educational history.  The relevant mental health history, including prescribed medications and family mental health was reviewed.  The Veteran experienced an intense brief grief related depression over the accidental death of his 2 year old son in 1978 while he was on active duty in the Army.  His depression persisted.  He got some non VA treatment for depression and substance abuse, but over time the depression worsened.  Contributing factors were the death of his brother and ex wife.  Substance abuse was used to self medicate his depression.  He subsequently had multiple treatments at a VA substance abuse detoxification center.  He also has received outpatient treatment for his depression at a VA facility.  While at a VA domiciliary facility, he went to the Buffalo VAMC for a routine colonoscopy and suffered the perforated bowel complication, which resulted in major surgery and a 28 day hospitalization.  Up till then the Veteran thought he was finally getting his life back on track.  Since the colonoscopy and subsequent surgery, he has had constant gastrointestinal problems, including pain, nausea and vomiting.  He constantly feels sick.  This is the most significant cause of his current depression for which he is prescribed duloxetine 60 mg a day and trazodone 50 mg at bedtime.  No history of suicide attempts but he has had suicidal ideation.  The symptoms that apply to the Veteran's diagnosis of major depression are listed.
	Medical opinion is that the claimed condition was at least as likely as not (50 percent or greater probability caused by the claimed in-service injury, event, or illness.  Rationale notes that the Veteran's depression had its origin on active duty with the accidental death of his 2-year old son.  This long standing depression has been markedly aggravated by the medical condition that stems from the colonoscopy in 2008 at the Buffalo VAMC.  With regards to the Veteran's claim of erectile dysfunction, it is probable that his depression is a contributing factor, as he clearly has decreased libido as a symptom of his depression.  The reported slowing of the Veteran's EEG cannot be conclusively tied to his depression without a full medical work up.

A C&P Examination for Digestive Conditions, Miscellaneous dated 12/17/2009 was completed by [C.O.], RPA C, VAMC Buffalo.  C-file and medical records were reviewed.  The Veteran's gastrointestinal complaints include reflux, which existed prior to the colonoscopy but has worsened.  Symptoms of reflux include intermittent regurgitation of stomach acid, nausea and epipastic discomfort.  The reflux is treated with pantaprazole daily.  Medical history includes an incisional umbilical hernia and a second defect 3 cm above the umbilicus post laparotomy surgery 18 August 2008.
	Physical exam documents the two, a 2 cm umbilical and a 3 cm, ventral, mid-line hernia with mild, localized weakening of the abdominal wall.  The hernias are operable.  The GERD and hernias are not significantly impacting occupational or activities of daily living.

A C&P Examination of the Intestines dated 12/1712009 was completed by [C.O.], RPA-C, VAMC Buffalo.  C-file and medical records were reviewed.  The Veteran had a routine colonoscopy performed at the Buffalo VAMC and experienced pain afterwards.  He was evaluated at the Bath emergency department and found to have perforated colon.  He was rushed back to the Buffalo VAMC for repair and hospitalized 25 days.  Since then he has had numerous problems, including intra-abdominal infections, on going, severe, constant pain which is midline abdomen in both upper and lower quadrants of stabbing quality, low self esteem, bowel problems (constipation alternating with diarrhea with some incontinence of stool, as well as additional symptoms include bloating, flatulence, and malaise), hernias X2, fears of getting a bowel obstruction, unable to have normal sexual relations and he feels that his penis has gotten smaller.  Condition is stable.  Treatment includes medication - hydrocodone with acetaminophen as needed, biscodyl suppositories daily, polyethylene glycol oral powder daily, psyllium oral powder daily, simethicone as needed and docusate with sennosides daily.
	Physical exam documents elevate blood pressure 140/98, increased weight (10% from baseline) now 248 lbs, midline surgical scar 23 cm x 2 5 cm vertical with the before mentioned hernias.  Abdominal tenderness surrounding the midline scar.  Normal rectal exam, guiac negative.
	CT of the abdomen w/o contrast dated 7/10/2009 is remarkable for no evidence of obstruction, and a ventral hernia containing mesenteric fat and a loop of small bowel.  No acute intra-abdominal process.  Additional CTs of abdomen dated 4/6/2009, and 12/6/2008 which document the hernias.  Chest x ray dated 8/18/2008 with bilateral pneumopentoneum consistent with colon perforation.  Residuals from perforated colon - ventral hernias, chronic pain, bowel incontinence, depression, erectile dysfunction, alternating bouts of constipation and diarrhea.  Impact on occupational activities include memory loss, decreased concentration, poor social interactions, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength upper and lower extremity, fecal incontinence, pain.  Not employed but impacts usual daily activities moderate to severely.
	Medical opinion - the examiner opines that the Veteran's condition/disability subsequent sustained symptomatology (ventral hernias, chronic pain, bowel incontinence, depression, erectile dysfunction, alternating bouts of constipation and diarrhea) is most likely caused by or a result of the perforated colon - reasonably foreseeable complications.  Rationale is the Veteran's current symptoms stem from the initial complication - colon perforation and takes into account pertinent evidence that the informed consent signed by the Veteran on 8/15/2008 included risk factors of the procedure including perforation or tear through the colon which may require surgery, and emergency department notes revealing the perforation.

The Veteran's statement of 9/8/2009 does not deny that he was generally made aware of the risk of perforated bowel as being a possible complication and on 8/18/2008 underwent emergency surgery to repair a perforation.  During no part in any of this was the possible risk of internal scarring of the bowel discussed and if this was an accepted risk why was I not informed and then monitored for it leaving me in danger and on 02/2009 I came into Corning Hospital with extreme abdominal pain having almost complete blockage of the bowel.  The blockage was cleared but the cause of the problem remains and is considered chronic in nature.  I am on medications permanently due to scarring in my bowel to prevent further complete blockage that could prove fatal.  Overall I would like to show that ultimately this condition is linked to one event being the colonoscopy and subsequent perforation repair and that although some of the risks were discussed everything that happened went beyond the realm of my acknowledged acceptable risk and to unforeseeable negligence by the VAMC.

My independent medical opinion was based upon my review of the claims file, and review of the C&P Examination for Mental Disorders (other than PTSD and Eating Disorders), including a Medical Opinion dated 5/15/2012 that was completed by [M.T.], Clinical Psychologist, Syracuse, NY, VAMC, and the C&P Examination for Digestive Conditions, Miscellaneous and of the Intestines, with Medical Opinion dated 12/17/2009 which was completed by [C.O.], RPA C, VAMC Buffalo, as well as the lay statement of the Veteran.

It is my medical opinion that the proximate cause of the Veteran's additional disability (individually identified as ventral hernia, chronic pain, bowel incontinence, depression, erectile dysfunction (psychological aspect), and alternating bouts of constipation and diarrhea) which resulted from the August 2008 VA treatment, including colonoscopy was due to an event which was reasonably foreseeable, perforation of the colon due to biopsy or gas insufflations, and not by fault on the part of the VA in furnishing the medical treatment.  However, the Veteran has a point in complaining that "although some of the risks were discussed everything that happened went beyond the realm of my acknowledged acceptable risk."

Rationale:

As discussed by RPA [C.O.] Olsen, The Veteran's current symptoms, ventral hernias, chronic pain, bowel incontinence, depression, erectile dysfunction, alternating bouts of constipation and diarrhea, stem from the initial complication - colon perforation and takes into account pertinent evidence that the informed consent signed by the Veteran on 8/15/2008 included risk factors of the procedure including perforation or tear through the colon which may require surgery.

As noted by the Clinical Psychologist [T.], the Veteran's depression had its origin on active duty with the accidental death of his 2 year old son.  This long standing depression has been markedly aggravated by the medical condition that stems from the colonoscopy in 2008 at the Buffalo VAMC.  With regards to the Veteran's claim of erectile dysfunction, it is probable that his depression is a contributing factor, as he clearly has decreased libido as a symptom of his depression.

The Veteran's summarizes his concerns well when he says "Overall I would like to show that ultimately this condition is linked to one event being the colonoscopy and subsequent perforation repair and that although some of the risks were discussed everything that happened went beyond the realm of my acknowledged acceptable risk and to
unforeseeable negligence by the VAMC."  The bowel perforation was foreseeable, and major abdominal surgery with laparotomy accounts for the "subsequent sustained symptomatology", to borrow a phrase from RPA-C [O.].  The consent signed for the colonoscopy included the risk of perforation which could require surgery, but it is unlikely that what residuals that surgery could entail was discussed.

In support of his appeal, the Veteran reports that the VA physician who was to perform his colonoscopy assured him that the risks identified on the consent form would "never happen."  He cites to a medical article which states that the perforation rate for a colonoscopy was 1 in every 1000 procedures.  He argues that he did not consent to the colonoscopy being performed by an intern, and notes that it was very important that the colonoscopy procedure be performed by an appropriately trained, certified and credentialed surgeon.  He states that experts recognize the prime risk in removing small lesions arose from the use of cautery which required specialized training.  Thus, he argues that it was negligence for VA to allow an intern to perform the colonoscopy procedure with use of cautery.

The Veteran further argues that he was not advised as to the scope of potential complications, which has resulted in his inability to run, eat, work, concentrate, engage in sexual relations and engage in daily activities of daily living without pain.  He argues that he was not advised that his race and ethnicity placed him at greater risk for internal scarring/cheloid formation.  Overall, he argues that the consequences of the colon perforation and remedial surgeries "went beyond my realm of my acknowledged acceptable risk and to unforeseeable negligence by the VAMC."

At the outset, the Board finds that the July 2012 VA physician opinion establishes that the Veteran's August 2008 colonoscopy procedure performed by VA resulted in additional disability of perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction - as claimed by the Veteran.

The next issue for determination is whether the additional disability caused by the August 2008 colonoscopy procedure was the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, or was due to an event not reasonably foreseeable

VA examiners in December 2011 and July 2012 have provided clear opinions that the additional disability caused by the August 2008 colonoscopy procedure was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA.  

Notably, the December 2011 VA examiner explained that colon perforation was a well-known, established risk associated with a colonoscopy/polyp resection procedure which could occur under the best circumstances by the most experienced and skilled practitioners.  Another VA examiner in August 2011 concurred in the assessment that colon perforation was a well-known risk stemming from a colonoscopy.

Furthermore, the July 2012 VA examiner explained that the Veteran's additional disabilities resulting from surgical correction of the colon perforation were reasonably foreseeable complications - noting that the original consent form signed for the colonoscopy noted a risk factor of corrective surgery as colon perforation. 

On the other hand, the Veteran argues that the initial colon perforation resulted from negligence on the part of VA by allowing an improperly trained intern to perform the colonoscopy, which included cauterizing his colon polyps.  In support of this allegation, the Veteran has referred to a medical article which describes colon perforations occurring in 1 of every 1000 procedures.

The Board has fully considered the Veteran's arguments and reference to a medical article, but finds that the opinions of the December 2011 and July 2012 VA examiners greatly outweigh the Veteran's own lay beliefs.  In this respect, the Board notes that the Veteran is not shown to possess any specialized training in evaluating gastrointestinal disabilities and/or the inherent/foreseeable risks associated with certain specified medical procedures.  On the other hand, the December 2011 and July 2012 VA examiners have greater training and expertise than the Veteran in understanding the inherent/foreseeable risks associated with certain specified medical procedures, and the standard of care and skill required by an examiner to perform specified medical procedures such as a colonoscopy.  

The Board further observes that the medical article referring to the risk of perforation in 1 out of every 1000 procedures appears to be entirely consistent with the VA examiner assessments that colon perforation is a well-known risk from a colonoscopy.  The Board also observes that the informed consent form signed by the Veteran cited colon perforation as a known risk complication.  Overall, the Board finds that the VA examiner opinions regarding the known risk of colon perforation from a colonoscopy and the lack of negligence in performing the colonoscopy substantially outweigh any probative value of the medical article cited by the Veteran pertaining to the issues of negligence and foreseeability.
Additionally, the Board relies on the presumption of regularity that the VA GI fellow who performed the initial colonoscopy had the pre-requisite training and skills to perform the colonoscopy procedure, to include the cauterization technique.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Notably, the consent form signed by the Veteran acknowledged that the physicians involved would be a staff physician and GI fellow and that, as VA was a teaching facility, trainees may participate in or observe the procedure.  The consent form also noted that a burning technique may be used to stop or prevent bleeding.  Overall, the Veteran's allegation that he was assured that a physician other than the GI Fellow would perform the surgery is not consistent with the documented informed consent procedures and, thus, is not deemed credible.

Thus, the Board finds that the overwhelming weight of the evidentiary record establishes that the additional disability caused by the August 2008 colonoscopy procedure was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was this additional disability due to an event not reasonably foreseeable.

However, the Veteran's arguments have raised a further issue as to whether his understanding of the potential complications from the colon perforation and corrective surgeries went beyond his informed consent.  The July 2012 VA examiner noted that the Veteran had a "point" in arguing that the totality of his additional disabilities resulting from the colonoscopy and corrective surgeries "went beyond the realm of my acceptable risk."  The VA examiner further commented that "it was unlikely" that a physician discussing the potential risks would have discussed the extent of disability experienced by the Veteran.

Notably, the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, where there is a dispute concerning what information a doctor provided to his patient.  Id.  The McNair Court found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  Id.  

Here, the Veteran does not dispute that he was advised that colon perforation was a medical risk associated with his colonoscopy, or that corrective surgery may be required.  However, he argues that the scope of his residuals stemming from remedial surgery - perforated colon leading to surgery resulting in intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction - goes way beyond his understanding of acceptable risk.  The Board agrees with the Veteran that his August 15, 2008 consent form for the colonoscopy and EGD procedure, while advising him of the possible need for surgical correction of colon perforation, did not specifically advise him of these potential, additional complications.  Additionally, the July 2012 VA examiner found it unlikely that the VA physicians would have informally discussed the extent of complications from corrective surgery experienced by the Veteran. 

Thus, the Board finds that the Veteran's informed consent prior to undergoing the colonoscopy on August 15, 2008 did not fully disclose the specific risks experienced by the Veteran in this case.  

The McNair Court, however, held that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105 -07.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements which does not defeat a finding of informed consent.  Id. at 107; see 38 C.F.R. § 17.32.  The Court found that this reasonableness test is a factual finding by the adjudicator which must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107 -08; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The McNair Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107 -08. 

Here, the Veteran's testimony reflects his recollection that the colonoscopy procedure was routine in nature.  The July 2012 VA examiner uses the same phrase.  However, the record reflects that the Veteran was referred for colonoscopy due, in part, to a positive FBOT finding.  He was informed that the colonoscopy procedure was intended to investigate and diagnose the cause of his symptoms, which could include "cancer of the digestive tract."  He was further advised that a risk of the procedure may be the presence of cancer which might not be found by the colonoscopy.  Additionally, the Veteran was advised of alternative forms of treatment, which included different diagnostic techniques or nothing at all.

Overall, given the potential risk of undiagnosed cancer in light of the positive FOBT finding, the Board finds that a reasonable person would have found the potential foreseeable consequences of untreated colon cancer as a significantly high risk of not undergoing the colonoscopy.

On the other hand, the Veteran elected to undergo the colonoscopy despite being advised of the potential risks of cardiac arrhythmias, colon perforation requiring surgery, severe bleeding requiring surgery, infection from release of bowel organisms into the bloodstream, undetected cancer and death.  

As for the likelihood of colon perforation stemming from a colonoscopy, the VA examiners have consistently reported that colon perforation was a well-known risk which could occur under any circumstance - which is consistent with the notice on the informed consent form signed by the Veteran.  The Veteran has referred to a medical article discussing the risk of colon perforation as 1 in 1000 procedures which, in the Board's opinion, is not a minimal risk factor.  The informed consent form signed by the Veteran specifically disclosed his potential need for corrective surgery.

On review of the entirety of the evidence, the Board finds that a reasonable person faced with a positive FOBT and potential risk of untreated colon cancer would have proceeded with the colonoscopy despite having foresight of the complications experienced by the Veteran.  In fact, the Veteran recognized the potential of great risk of harm to himself - the potential of cardiac arrhythmias, colon perforation requiring surgery, severe bleeding requiring surgery, infection from release of bowel organisms into the bloodstream, undetected cancer and even "death" from the colonoscopy - in determining whether to undergo the colonoscopy procedure.  The complications resulting from the corrective surgery experienced by the Veteran, while unfortunate, are not more severe than the risks he explicitly accepted - cardiac arrhythmias, severe bleeding requiring surgery, infection from release of bowel organisms into the bloodstream, undetected cancer and even death.

Therefore, the Board finds that a reasonable person in the Veteran's situation would have proceeded with the colonoscopy procedure even if advised that additional disability of intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction could result from corrective surgery in light of the potential consequences of failing to undergo the colonoscopy procedure.

In so finding, the Board acknowledges the Veteran's assertion that VA physicians assured him prior to the colonoscopy that the colon perforation risks from the colonoscopy were nonexistent.  The Board finds no such assurances in the documented pre-surgical discussions with the Veteran, and finds it unlikely that a physician would provide such an assurance given the informed consent form signed by the Veteran and the multiple opinions of record which agree on the viewpoint that colon perforation is well-known complication from a colonoscopy.  His allegation on this point, therefore, is not found to be credible.

In sum, the Board finds that the claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction, as a result of a VA colonoscopy procedure in August 2008 must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disabilities, including perforated colon, intraabdominal infections, chronic pain, bowel problems, obstructed bowel, hernias, and erectile dysfunction, as a result of a VA colonoscopy procedure in August 2008, is denied.


REMAND

The Board regrets any further delay in adjudicating the foot disability claims, but finds that VA's duty to assist the Veteran has not been fulfilled.

The Board has remanded the bilateral foot claim on three occasions as the examiner opinion was not adequate for rating purposes.  The Veteran generally theorizes that his use of combat boots in service altered his foot structure resulting in disability such as flat feet, hallux valgus, arthritis and/or bunions which first manifested after service.  In support of his claim, the Veteran submitted a private podiatry report which included an opinion that "arthritis" of the Veteran's feet is "most likely" caused by military service.

A March 2014 VA examiner addendum opinion, after reviewing the service treatment records and post-service treatment records, stated that the Veteran's bilateral flatfeet, bunions and degenerative changes in the 1st metatarsal joints are less likely as not related to time in service noting that "[c]ombat boots do not cause flatfeet nor do combat boots cause bunions."  Unfortunately, the March 2014 VA examiner opinion provides no rationale to counter the private medical opinion which states that "arthritis" of the Veteran's feet is "most likely" caused by military service.  The Board additionally notes that the VA examiner did not specifically discuss the etiology of the diagnosed hallux rigidus and hallux valgus deformities shown by the record.  As there is no rationale provided for any of the opinions of record, further development is necessary.

At this point, the Board will request an opinion by a VA podiatrist to address the etiology questions at hand.

Accordingly, the case is REMANDED for the following action:
 
1.  Associate with the claims folder all VA clinic records since February 2014.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  Send the claims file to a VA podiatrist/orthopedist other than the examiner who prepared the March 2014 opinion for an opinion regarding the etiology of the Veteran's current bilateral foot problems.  The claims folder contents, including this remand as well as any newly associated evidence, must be sent to the examiner for review.  The AOJ should schedule the Veteran for VA examination if deemed necessary by the VA physician.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability, to specifically include bilateral flat feet, bunions with moderate degenerative changes in the 1st MTP joints (bilaterally), bilateral hallux valgus, bilateral hallux rigidus and/or "arthritis," had their onset in service or is otherwise related to a disease or injury in service, including extensive wearing of combat boots for a period of several years and during PT training. 

The examiner should state whether any arthritis of the feet/toes were manifested within one year of the Veteran's February 1979 service discharge.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries or events, and his current symptoms.  The examiner is specifically requested to address the Veteran's theory that his use of combat boots in service altered his foot structure resulting in disability such as bilateral flat feet, bunions with moderate degenerative changes in the 1st MTP joints (bilaterally), bilateral hallux valgus, bilateral hallux rigidus and/or "arthritis," which first manifested after service as well as an October 2013 medical record wherein the Veteran's treating podiatrist opined that "arthritis" of the feet is "most likely" caused by military service.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidentiary development that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case taking into consideration all evidence, including that which was submitted directly to the Board, and added to the record since the last supplemental statement of the case.  Once they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


